Citation Nr: 1435123	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  10-19 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating higher than 30 percent for residuals of a nephrectomy with partial adrenalectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1953 to July 1956.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to a rating higher than 30 percent for residuals of a nephrectomy with partial adrenalectomy and entitlement to a rating higher than 10 percent for a residual left flank scar.

In July 2013, in support of these claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  The transcript of the proceeding is in the claims file, so of record.

Subsequently, in October 2013, the Board remanded these claims for further development that included obtaining outstanding medical treatment records since May 2013 and providing a VA compensation and pension examination reassessing the severity of these service-connected disabilities.  

In May 2014, the Board denied the Veteran's claim for a rating higher than 10 percent for the residual left flank scar, but instead again remanded his claim for a rating higher than 30 percent for the residuals of his nephrectomy with partial adrenalectomy for still further development - namely, to have him undergo another VA examination reassessing the severity of this service-connected disability.

Unfortunately, however, still further development is required concerning this remaining claim for a rating higher than 30 percent for the residuals of the nephrectomy with partial adrenalectomy.  So the Board is again remanding this claim to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Board sincerely regrets the additional delay that inevitably will result from this additional remand, but it is necessary to ensure there is a complete record upon which to decide this claim so the Veteran is afforded every possible consideration.  

After the most recent May 2014 remand, the Veteran had a VA examination in June 2014.  However, a preliminary review of the report of that June 2014 VA examination discloses that the examiner did not provide any findings specifically related to hypertension and blood pressure readings.  This is important because, under 38 C.F.R. § 4.115a, the Veteran would be entitled to a higher 60 percent rating if it is shown there is a definite decrease in kidney function or his hypertension is at least 40-percent disabling according to Diagnostic Code 7101.  Under Diagnostic Code 7101, a 40 percent rating is warranted when diastolic pressure is predominantly 120 or more.  38 C.F.R. § 4.104.

Moreover, the examiner did not comment on the urinalysis completed in November 2013 showing abnormal results of 30 mg of protein.  Further, there is no discussion addressing the Veteran's contention that he has had urinary incontinence.  The Board has a duty to ensure compliance with the terms of its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).  Consequently, the Board cannot make the necessary determinations without an addendum opinion addressing these important issues.  Once VA endeavors to provide an examination concerning a claim, even if not statutorily obligated to, it must provide an adequate one, else, notify the Veteran why one cannot or will not be provided.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).


Accordingly, this claim is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the Veteran's claims folder to the examiner that provided the most recent May 2014 VA examination and give that examiner an opportunity to again review the relevant records, and the examination report should reflect this additional review.  If, for whatever reason, this examiner is no longer available or able to provide this addendum opinion, then obtain this addendum opinion from someone else equally qualified.  

The examiner, whoever designated, should provide a supplemental opinion regarding the severity of any renal dysfunction associated with the nephrectomy and partial adrenalectomy.  

In evaluating and discussing the severity of the Veteran's service-connected nephrectomy and partial adrenalectomy, the examiner must provide specific findings addressing the rating criteria listed at 38 C.F.R. §§ 4.114a and 4.114b for evaluating the removal of one kidney found at Diagnostic Code 7500, including any relevant findings pertinent to the Veteran's hypertension and blood pressure readings.  Records of his VA medical treatment in November 2013 show he had a systolic spike in triage.  

If reexamination is needed to address all of the applicable rating criteria, then have the Veteran reexamined.

Regardless of whether another actual examination is needed, the person commenting on the severity of this service-connected disability must discuss the underlying reasoning supporting his or her opinion and, if necessary, cite to specific evidence in the file supporting conclusions.

2.  Ensure the examination report is responsive to the remand instructions, including especially insofar as addressing all pertinent rating criteria.  If not, take corrective action to avoid yet another remand of this claim.  38 C.F.R. § 4.2.

3. Then readjudicate this remaining claim in light of this and all other additional evidence.  If a higher rating for this service-connected disability is not granted to the Veteran's satisfaction, send him and his representative another supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



